DETAILED ACTION
The following Office action concerns Patent Application Number 16/771,537.  Claims 1-16 are pending in the application.
Claims 2-7 and 9-12 have been withdrawn from consideration as being drawn to non-elected inventions or species.
The applicant’s amendment filed July 6, 2022 has been entered.
The previous rejection of claim 14 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 1, 8 and 13-16 under 35 USC 103 is maintained in this action and discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 13-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Stoessel et al (US 2018/0026209) in view of De Cola et al (US 2015/0221877). 
Stoessel et al teaches a metal complex of formula:

    PNG
    media_image1.png
    147
    387
    media_image1.png
    Greyscale

 (par. 15-16).  The metal center “M” includes iridium (p. 554, claim 27).  Group “V” has the structure:

    PNG
    media_image2.png
    241
    395
    media_image2.png
    Greyscale

wherein the dotted lines denote the bonds to L1, L2 and L3 (par. 6).  Groups L1, L2 and L3 are bidentate sub-ligands (p. 554, claim 27).  Two of the sub-ligands coordinate to the iridium via one carbon atom and one nitrogen atom and the third sub-ligand coordinates to the iridium via two nitrogen atoms (p. 554, claim 27).  The complex is included in a formulation with a solvent (par. 200).  The complex is used in an electronic device (par. 203).  The electronic device includes an anode, a cathode and at least one layer comprising the metal complex (par. 204).  The electronic device is an organic electroluminescent device which includes an emitting layer comprising the complex compound and a matrix material (par. 201-204).
	Stoessel et al does not teach that one of the sub-ligands has the structure shown by claimed Formula (2). 
	However, De Cola et al teaches a metal complex having the structure:

    PNG
    media_image3.png
    182
    413
    media_image3.png
    Greyscale

(par. 76).  Metal center “M” includes iridium (par. 84).  Ligand L’ includes tetrakispyrazolylborate (par. 82).  Tetra-kispyrazolylborate coordinates to iridium via two nitrogen atoms as shown by the partial structure:

    PNG
    media_image4.png
    149
    174
    media_image4.png
    Greyscale

(par. 223, Complex VI).  Tetrakispyrazolylborate satisfies claimed Formula (2) for ligand L1.  Tetrakispyrazolylborate is known in the art to be suitable for the manufacture of transition metal complexes (par. 82).
	Stoessel et al teaches a bidentate sub-ligand which coordinates to iridium via two nitrogen atoms (p. 554, claim 27).  De Cola et al also teaches a bidentate ligand which coordinates to iridium via two nitrogen atoms (par. 82; par. 223, Complex VI).  De Cola et al further teaches that the ligand is known in the art to be suitable for the manufacture of transition metal complexes (par. 82).  It would have been obvious to a person of ordinary skill in the art to combine the tetrakispyrazolylborate ligand of De Cola et al with the complex compound of Stoessel et al because the ligand satisfies the coordination atom criteria of Stoessel and the ligand is known in the art to be suitable for the manufacture of transition metal complexes.
	In addition, the bonding position of the tetrakispyrazolyl-borate sub-ligand to the group “V” would have been obvious to a person of ordinary skill in the art, since there are only a few possible bonding positions in the borate ligand and all of them would have been obvious.  A person of ordinary skill in the art could easily determine the claimed manner of bonding the borate ligand of De Cola et al to the complex compound of Stoessel et al.
Response to Arguments
The applicant argues that it would not have been obvious to combine the borate ligand of De Cola with the complex compound of Stoessel et al.  However, Stoessel teaches a bidentate sub-ligand which coordinates to iridium via two nitrogen atoms and De Cola et al also teaches a bidentate ligand which coordinates to iridium via two nitrogen atoms.  De Cola further teaches that further teaches that the ligand is known in the art to be suitable for the manufacture of transition metal complexes (par. 82).  Therefore, it would have been obvious to a person of ordinary skill in the art to combine the ligand of De Cola et al with the transition metal complex of Stoessel et al.  A person of ordinary skill in the art could easily determine the claimed bonding positions in order to bond the borate ligand to the complex compound of Stoessel et al.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 14, 2022